Eschweiler, J.
(dissenting). From the complaint it appears .that the original contract in 1918 was let by the members of the town board under the Town Drainage Law as it then stood, and the alleged fraudulent settlement was apparently made under the same law. A substantial change in the drainage laws was made by ch. 446, Laws of 1919, whereby, what are now secs. 1368 — 1 to 1368 — 30, Stats., took the place of the former laws. It is apparent that the new contract to complete the ditch was made; the new assessment against plaintiff’s property of which he now com*606plains was levied; and the work was done under the authority and direction of the newly created drainage board, and the old town board had no more to do with these matters.
Such new board, by sec. 1368 — 26, became “a public corporation and shall be subject to all rules of law applicable to such organizations. It shall have the power to protect and maintain all drains under its jurisdiction and may report-to the Court all matters on which it desires advice and when authorized by the court or judge may institute all necessary actions. The court shall at all times have supervision over the board and may at any time require it to report on any matters connected with its duties.”
By sub. 6, sec. 1368 — 4, it is again provided that such board shall be a permanent body corporate and, among other things, have charge of all drains theretofore constructed in attempted compliance with statutory enactment.
The new drainage board being, therefore, a body corporate with power to bring all necessary actions as distinguished from that limited power which the town board had under the old law, any possible right of action that may exist on account of the transactions described in the complaint can and should be properly enforced by such new board rather than by any individual. Kircher v. Pederson, 117 Wis. 68, 93 N. W. 813, which is expressly re-affirmed in Berger v. Superior, 166 Wis. 477, 479, 166 N. W. 36. There is here no showing of demand upon and refusal by such proper official body to bring this action such as to warrant action by a private individual as in cases like Quaw v. Paff, 98 Wis. 586, 74.N. W. 369.
Crowley v. Milwaukee, 166 Wis. 156, 164 N. W. 833, is authority for maintaining an action against any municipal corporation that has defaulted in its duty, but not for such an action as here, in which there is no claim made that the new drainage board has failed in its duty.
I think, therefore, that the demurrer on the ground that the plaintiff had no legal capacity to sue should have been sustained.